[Cite as State v. Scott, 135 Ohio St.3d 134, 2012-Ohio-5910.]




              THE STATE OF OHIO, APPELLEE, v. SCOTT, APPELLANT.
           [Cite as State v. Scott, 135 Ohio St.3d 134, 2012-Ohio-5910.]
Court of appeals’ judgment reversed on the authority of In re Bruce S.
 (No. 2012-0332—Submitted December 13, 2012—Decided December 18, 2012.
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 91890, 2011-Ohio-6255.
                                  __________________
        {¶ 1} The judgment of the court of appeals on the first proposition,
which raises the issue of sex-offender classification under 2007 Am.Sub.S.B. No.
10, is reversed on the authority of In re Bruce S., 134 Ohio St.3d 477, 2012-Ohio-
5696, 983 N.E.2d 350, and the cause is remanded to the trial court for the limited
purpose of holding a classification hearing consistent with In re Bruce S.
        {¶ 2} The appeal on the second proposition, which asserts that it “is plain
error to fail to instruct a jury that sexual contact requires a defendant to have the
purpose to touch one of the erogenous zones described in R.C. 2907.01(B),” is
dismissed as having been improvidently allowed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
        KENNEDY, J., not participating.
                                  __________________
        Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellee.
        Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant.
                               ______________________